Citation Nr: 1601024	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches, including as secondary to service-connected facial numbness.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1991 to December 2001.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In June 2011 and September 2014, the Board remanded the claim for additional development.  The claim has now returned to the Board for further development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his headaches are secondary to his service-connected facial numbness as a result of a gunshot wound.  

The Veteran was provided a VA examination in December 2011, which confirmed a diagnosis of tension reaches.  The Veteran reported having an oppressive pain in the back of the head about once per week that is occasionally accompanied by nausea and dizziness.  The examiner opined that the Veteran's headaches were less likely than not incurred in service because the service and VA treatment records did not document any complaints of headaches and the Veteran did not provide any private medical records documenting his headache manifestations.  

In September 2014, the Board determined that the December 2011 VA examination report was inadequate.  In particular, the Board found that the Veteran was competent to state his headache symptoms and describe the nature and duration of his headaches and remanded the claim for a new examination that considered his statements regarding headache symptoms, onset, and progression of his headaches.  

A review of the claims file shows that the Veteran was provided an examination in August 2015.  At this examination, the examiner diagnosed the Veteran with migraine including migraine variants.  The Veteran reported onset of headaches in 2008 while working as a mailman and he continues to have headaches four to five times each month.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Instead, the VA examiner provided that the headache disorder did not begin in service and was not diagnosed until the December 2011 VA examination.  The examiner opined that the headache disorder has nothing to do with the mandible gunshot wound since his headaches are characteristic of either tension or migraine headaches.  However, no opinion was provided on whether the diagnosed headache disorder is secondary to his service-connected facial numbness.  Furthermore, the Board notes that an opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

As such, the Board finds that an addendum opinion to the August 2015 VA examination is necessary for further adjudication.  In this regard, the VA examiner should provide a complete rationale, to include citation to any relevant medical authority or examples from the Veteran's medical history, regarding his prior opinion that the claim condition is not related to his residual mandible gunshot wound. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the August 2015 VA examiner for an addendum opinion in regard to the Veteran's claim headache disorder or, if that examiner is no longer available, forward the claims file to an examiner of like experience and training to proffer an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  
  
The examiner is asked to furnish an opinion with respect to the following question:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed headache disorder, to include tension and migraine headaches, was caused OR aggravated by his service-connected facial numbness (residuals of mandible gunshot wound)?  If such aggravation is found, the examiner should determine: (i) the baseline manifestations of the Veteran's headache disorder absent the effect of aggravation, and (ii) the increased manifestations that are proximately due to the facial numbness/mandible gunshot wound condition.  

In answering the questions posed above, the examiner is advised that the Veteran is competent to report the onset and recurrent symptoms of his headache disorder.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, the Veteran's claim should be adjudicated based on the entirety of the evidence, to include the evidence received after the September 2015 statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


